Citation Nr: 0601025	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  98-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation of service-
connected residuals of excision of exostosis, right thigh, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for lumbar disc disease 
including as secondary to service-connected residuals of 
excision of exostosis, right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from August 1997 and June 2000 
rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wilmington, Delaware.  
In August 1997 the RO denied the veteran's claim for an 
increased evaluation for residuals of excision of exostosis, 
right thigh, currently evaluated as 10 percent disabling.  
The RO decision from June 2000 denied service connection for 
lumbar disc disease including as secondary to service-
connected residuals of excision of exostosis, right thigh.  
The veteran has appealed both issues.

In January 2000, the appellant was afforded a hearing before 
C. W. Symanski, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

In June 2000 the Board remanded the veteran's claim for an 
increased evaluation for residuals of excision of exostosis, 
right thigh, to the RO for further development, and referred 
claims for service connection for lumbar disc disease and a 
right knee disability, both including as secondary to 
service-connected residuals of excision of exostosis, right 
thigh, to the RO for initial consideration.  In June 2005 the 
RO granted service connection for patellofemoral pain 
syndrome in the right knee as secondary to service-connected 
residuals of excision of exostosis, right thigh and assigned 
a noncompensable rating for that disability.  

The issues of an increased evaluation for residuals of 
excision of exostosis, right thigh, and service connection 
for lumbar disc disease including as secondary to service-
connected residuals of excision of exostosis, right thigh, 
therefore remain on appeal.


FINDINGS OF FACT

1.  The veteran's right knee scar measures 7 centimeters in 
length and is mobile, nontender, not adherent to deeper 
tissues, and there is no keloid formation.

2.  The veteran's lumbar disk disease was sustained as a 
result of a work related incident unrelated to the service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
scar as a residual of excision of exostosis, right thigh, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DC) 7804, 7805 (2002); 38 C.F.R. 
§ 4.118, DC 7801, 7803, 7804, 7805 (2004).

2.  Lumbar disc disease was not incurred or aggravated in 
service and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for residual scarring of the right thigh

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the appellant's sworn 
testimony; an August 1997 VA Scars examination report; a May 
2005 VA Joints examination report; progress notes from Drs. 
Haq, Morgan, and Hershey; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claim for an increased evaluation for 
residuals of excision of exostosis, right thigh.  In doing 
so, the Board will focus on the current level of disability.  
See Francisco.

The veteran's service-connected residuals of excision of 
exostosis, right thigh, have been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118 DC 7804 since 1977.  

A VA Scars examination report dated in August 1997 showed 
that the veteran had a 5 cm. long by 3-4 mm. wide straight 
line incision along the medial aspect of the right knee.  
There was no tenderness to palpation, no adherence of the 
scar to underlying tissue, and the texture of the scar was 
smooth.  There was no ulceration or breakdown of the skin 
noted.  There was a slight depression of the scar.

A VA Joints examination report dated in May 2005 showed that 
the veteran had a scar in the lower portion of the right 
femur just at the medial margin of the right knee.  The scar 
was approximately 7 centimeters in length, mobile, nontender, 
not adherent to deeper tissues, and there was no keloid 
formation.  There was a mild atrophy or loss of muscle tissue 
below the scar.  Right knee range of motion was extension to 
5 degrees and flexion to 110 degrees.  At 110 degrees the 
veteran had pain over the medial aspect of the right knee.  
With repetitive use there was no additional loss of range of 
motion due to pain, fatigue, weakness nor incoordination.  
The examiner stated that, "DeLuca criteria have been fully 
applied."  There was no significant history of flares.  

The schedular criteria by which the veteran's scar can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the 
increased rating claim for the scar of the right thigh must 
include consideration of the old and both sets of new 
criteria.  It is noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2002).  This Diagnostic Code is essentially 
unchanged in the new version and is the basis for the current 
10 percent rating.  It is also noted that this is the maximum 
rating allowable under DC 7804.

Under the new rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck, that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm).  38 C.F.R. 
§ 4.118, DC 7802 (2004).  A scar can also be rated based on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).  A higher rating requires 
a scar that is deep or causes limitation of motion, or is 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7801, 7805 (2004).  In this case, 
however, any limitation of function of the affected knee 
would be rated under the separately service connected knee 
impairment, which is not an issue before the Board at this 
time.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The only Diagnostic Code that would allow for a rating in 
excess of 10 percent disabling for a scar on the knee is DC 
7801.  Under DC 7801 a scar, other than the head, face or 
neck, that is deep or that causes limited motion, and has an 
area exceeding 12 square inches (77 sq. cm.), warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.118.  The veteran's 
right knee scar, at 5 cm. long by 3-4 mm. wide, according to 
the August 1997 VA scars exam, or at 7 cm. long, according to 
the 2005 VA Joints examination report, does not nearly 
approximate the size necessary for a rating in excess of 10 
percent under DC 7801.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's residuals of excision of exostosis, right 
thigh, cause "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence as discussed 
above is against the appellant's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Service Connection for Lumbar Disc Disease Including as 
Secondary to Residuals of Excision of Exostosis, Right Thigh.

The veteran asserts that he incurred his lumbar disc disease 
when his right knee gave out at work and he fell.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Arthritis may be 
presumed to have been incurred during service if it becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the appellant's sworn 
testimony; multiple progress notes, letters, examination 
reports, and radiographs from Drs. Bose, Bohatiuk, Mansoori, 
Renzi, Lee, Koniver, and Chao; a VA Special Orthopedic 
examination report from June 1979; a VA General Medical 
examination report from May 1995; an August 2000 VA Muscles 
examination; and numerous VA progress notes.

The Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, regarding the veteran's 
claim for service connection for lumbar disc disease, in 
particular as secondary to residuals of excision of 
exostosis, right thigh.  In this instance, the Board concedes 
that the veteran suffers from lumbar disc disease.  The 
question at issue is therefore whether his lumbar disc 
disease is related to his service or to his service-connected 
condition.

Service medical records are devoid of any complaint, 
diagnosis, or treatment for a lumbar disc disease or any 
other chronic back disability.  A notation from April 1976 
showed that the veteran complained of right back pain and the 
examiner noted muscular spasm.  There was no other diagnosis.

A VA Special Orthopedic examination report from June 1979 
showed no complaints or diagnosis of any back disability.

A June 1993 letter from Dr. Bose to Dr. Goldstein showed that 
the veteran complained of low back pain and pain radiating 
down his legs, worse on the right side.  The veteran stated 
that his symptoms started following a work related accident 
"about 2 years ago on 3/2/91."  

A discharge summary, a history and physical, and an operative 
report from Dr. Bose, all dated in September and October 
1993, showed that the veteran's low back symptoms started 
following a work related accident "about 2 years ago on 
3/2/91."  

In May 1995 a VA General Medical examination report showed 
that the veteran indicated that he underwent back surgery in 
September 1993 because of a ruptured disk.  He stated that he 
had recurrent low back pain related to his surgery.  The 
examiner gave a diagnosis of lumbar disc disease.

A VA progress note dated in September 1996 showed the veteran 
complained of back pain that was work related.  It showed 
that he had a legal case pending.  A second VA progress note, 
this one from November 1996, showed a diagnosis of lower back 
pain of questionable etiology.  

In March 1997 a VA progress note showed that the veteran 
complained of back pain and was to have disc surgery in May 
1997 at Christiana Hospital with Dr. Bose.  

A History and Physical report provided by Dr. Bose dated in 
May 1997 showed that the veteran's low back symptoms started 
following a work related accident "approximately 6 to 7 
years ago on 3/2/91."  Dr. Bose further notes that in 
September 1993 the veteran underwent a right L5-S1 
microdiskectomy.  This history was repeated in the veteran's 
discharge summary, also dated in May 1997, following the 
veteran's second back surgery, an L4-S1 decompression fusion.

In an impression from an August 2000 VA Muscles examination 
report the examiner stated that the veteran had a spine 
fusion sometime in the past. 

A December 2000 letter from Dr. Bohatiuk to Dr. Bose showed 
that the veteran "originally sustained a work related injury 
on 3/2/91."  At that time, the veteran was pulling a washing 
machine with a hand-truck up a flight of stairs when it fell 
backwards onto him.  The veteran experienced immediate low 
back pain which radiated down both extremities.  He was found 
to have multiple lumbar herniated disks "and you performed 
lumbar spine surgeries in 1993 and 1997 which significantly 
improved his symptoms."

The Board finds that service connection for a lumbar disc 
disease is not warranted on a direct or presumptive basis.  
There is no record of any in-service complaint, diagnosis or 
treatment of lumbar disc disease.  The only mention of any 
back disability in the veteran's service medical records 
comes in a progress note dated in April 1976 that showed a 
diagnosis low back pain and muscle spasm.  The rest of the 
veteran's service medical records are devoid of any complaint 
of low back symptoms.  There is also no manifestation of 
arthritis within the one year presumptive period.  The 
earliest possible evidence of lumbar disc disease associated 
with the claims file is a 1993 report from Dr. Bose some 16 
years after service.  This lengthy period without complaint 
or treatment is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is 
also no medical evidence of a direct nexus between the 
veteran's lumbar disk disease and his military service.  
Service connection for the veteran's low back condition must 
therefore be denied on a direct basis.

The veteran's main point of contention is that secondary 
service connection is warranted because his back injury 
occurred at work when his right knee gave out, or popped out, 
and he fell and an appliance fell on him.  However, the 
medical record in this case is devoid of any statement to the 
effect that the veteran's at-work injury was caused by a 
problem with his right knee.  The veteran's treatment records 
for the period from March 1991, directly following his low 
back injury, to the present were requested from Christiana 
Hospital in a letter from the VA dated in May 2001.  The 
records returned did not contain records of the original 
treatment of the veteran's back injury.  Therefore, there is 
no medical evidence that the veteran's alleged at-work fall 
was caused by his service-connected right knee disability.  
Other records referring to the work related injury do not 
implicate the right knee disability as a factor in the 
injury.  For instance in the December 2000 statement by Dr. 
Bohatiuk indicates that a back injury was sustained when a 
washing machine fell backwards on him when he was moving it 
upstairs with a hand-truck.  It appears that the veteran's 
later reported version of the events is not supported to any 
extent by any contemporaneous evidence and is not deemed to 
be credible.  Because the veteran's lumbar disc disease has 
not been medically shown to have been proximately due to or 
the result of a service-connected disease or injury, service 
connection for lumbar disc disease as secondary to service-
connected disability must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2001, February 2002, and June 2005.  Specifically, the 
June 2005 letter satisfied element (1) by informing the 
veteran what the evidence must show in order to establish 
entitlement to an increased evaluation for his service-
connected disability and what was necessary to support his 
claim for secondary service-connected compensation benefits.  
It satisfied element (2) by informing the veteran that the VA 
was responsible for getting relevant records from any Federal 
agency, a medical examination (should the VA determine one is 
necessary in order to decide the claim).  It also informed 
the veteran that the VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  
Finally, the June 2005 letter satisfied element (3) by 
informing the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  Since the 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
June 2005 letter contained a specific request that the 
appellant send VA any evidence in his possession that 
pertained to his claim.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of an 
August 2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Although certain private treatment records have not been 
obtained, specifically from Dr. Bose and Christiana Medical 
Center from March 1991 to September 1991, it is because they 
were not provided to VA upon request following the proper 
authorization.  The veteran has been notified that the 
records of treatment prior to September 1991 were not 
submitted.  See SSOC dated in August 2005. 

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to an increased evaluation of service connected 
residuals of excision of exostosis, right thigh, in excess of 
10 percent disabling, is denied.

Entitlement to service connection for lumbar disc disease 
including as secondary to service-connected residuals of 
excision of exostosis, right thigh, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


